Case: 11-20835     Document: 00511903301         Page: 1     Date Filed: 06/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2012
                                     No. 11-20835
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES THOMAS GREEN,

                                                  Plaintiff-Appellant

v.

JUSTICES OF THE TEXAS COURT OF CRIMINAL APPEALS; C. J. HEDGES;
J. J. YATES; BOYCE; JUDGE J. CAMPBELL, 248th District - Harris County;
JUDGE JOHN HUGHES, Previously 248th District,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-3213


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        James Thomas Green, Texas prisoner # 769383, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint against all of the state court judges
who have had jurisdiction over his litigation relating to his 1996 conviction for
murdering his wife. The district court dismissed the complaint pursuant to 28
U.S.C. § 1915A(b)(1).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20835   Document: 00511903301      Page: 2   Date Filed: 06/28/2012

                                  No. 11-20835

      We review the dismissal of Green’s complaint under § 1915A(b)(1) de novo.
Green v. Atkinson, 623 F.3d 278, 280 (5th Cir. 2010). Because the defendants
are entitled to absolute immunity from claims for damages arising out of acts
performed in the exercise of their judicial functions, Green has not shown that
the district court erred in dismissing his claims against them, and we affirm the
judgment of the district court on this ground. See Berry v. Brady, 192 F.3d 504,
507 (5th Cir. 1999); Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994).
      According to Green, the district court misconstrued his claims and
erroneously found them barred under Heck v. Humphrey, 512 U.S. 477, 486-87
(1994). Because Green’s claims necessarily imply the invalidity of his murder
conviction, which has not been set aside, they are not cognizable under § 1983.
See Heck, 512 U.S. at 487. Given that Green’s § 1983 claims are barred by Heck
and all of the defendants named in his complaint are entitled to absolute judicial
immunity, any error by the district court in dismissing the complaint without
giving Green an opportunity to amend was harmless. See Bazrowx v. Scott, 136
F.3d 1053, 1054-55 (5th Cir. 1998).
      The district court’s dismissal of Green’s complaint for failure to state a
claim counts as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Green is warned that if he
accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2